ACCEPTED
                                                                                    06-15-00088-CV
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                               12/8/2015 1:06:32 PM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK

                         CASE NO. 06-15-00088-CV

                                                                   FILED IN
                                                            6th COURT OF APPEALS
                               IN THE                         TEXARKANA, TEXAS
                       SIXTH COURT OF APPEALS               12/8/2015 1:06:32 PM
                          TEXARKANA, TEXAS                      DEBBIE AUTREY
                                                                    Clerk




                   Thomas Seabourne v. Danese Seabourne



           MOTION FOR EXTENSION OF TIME FOR FILING
                       BRIEF ON APPEAL



                              JOE SHUMATE
                          State Bar No. 18327500
                           107 North Main Street
                               P. O. Box 1915
                       Henderson, Texas 75653-1915
                               (903) 657-1416
                               (903) 655-8211
                    Attorney for Appellant, Geary H. Lee


           MOTION FOR EXTENSION OF TIME FOR FILING
                       BRIEF ON APPEAL

TO THE HONORABLE COURT:

      COMES NOW Thomas Seabourne, Appellant in the above-styled and

numbered cause, by and through his attorney of record, and pursuant to Rule

10.5(b)(3) of the Texas Rules of Appellant Procedure, files this his Motion for
Extension of Time for Filing of a Brief on Appeal, and in support of same would

respectfully show unto the Court as follows:

      1.     The time for filing the Brief on Appeal in this case is the 4th day of

December, 2015. This extension, Appellant’s first motion to extend the time for

filing the Brief on Appeal with the Clerk of this Court, is filed not for delay, but so

that justice may be done.

      2.     Counsel for Appellant has been involved in numerous trials since the

notice of appeal filed herein, a hearing on a Plea for Abatement on this case was

heard and the due date for the deadline of the brief was calendared for the wrong date.

Therefore, counsel for Appellant would request the Court grant an extension of the

briefing deadline of forty-five (45) days.

      3.     The attached affidavit of Joe Shumate for Appellant herein, is offered in

support of this motion.

      WHEREFORE, Appellants request that:

      1.     The Clerk of this Court give notice of this motion to Appellee, by and

through her attorney of record;

      2.     This Court grant Appellant’s motion;

      3.     This Court extend the time for filing said Brief on Appeal to the 18th day

of January, 2016.



                                          -2-
                                                Respectfully submitted,

                                                LAW OFFICE OF JOE SHUMATE



                                                BY
                                                Joe Shumate
                                                State Bar No. 18327500
                                                107 North Main Street
                                                P. O. Box 1915
                                                Henderson, Texas 75653-1915
                                                (903) 657-1416
                                                (903) 655-8211
                                                Attorney for Appellant


                               Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or
party in accordance with the Texas Rules of Civil Procedure on December 8, 2015.




                                                Joe Shumate




                                          -3-
                                  AFFIDAVIT


STATE OF TEXAS           §
                         §
COUNTY OF RUSK           §

      On this day personally appeared Joe Shumate, who after being by me first duly
sworn, did depose and state that the facts and allegations set out in the above and
foregoing Motion to Extend Time for Filing of Brief on Appeal are within his
personal knowledge and belief and are true and correct.



                                              Joe Shumate



     SUBSCRIBED AND SWORN TO BEFORE ME this the 8th day of
December, 2015 by Joe Shumate, to certify which witness my hand and seal of office.




                                              Notary Public, State of Texas




                                        -4-